 



Exhibit 10.69
CYBERONICS, INC.
1996 STOCK OPTION PLAN
NOTICE OF STOCK OPTION GRANT
(Standard Vesting)
GRANTEE NAME
     You have been granted an option (the “Option”) to purchase Common Stock of
Cyberonics, Inc. (the “Company”) as follows:

     
Date of Grant:
   
 
   
Exercise Price:
  $
 
   
Number of Shares Subject to Option:
   
 
   
Type of Option:
  Nonstatutory Stock Option
 
   
Vesting Start Date:
   
 
   
Expiration Date:
  Tenth Anniversary of Date of Grant
 
   
Exercise Schedule:
  The Option shall be exercisable at any time prior to the Expiration Date or
earlier termination as to shares which are vested in accordance with the Vesting
Schedule below.
 
   
Termination Period:
  Option may be exercised for up to 90 days after termination of employment or
consulting relationship except as set out in Sections 7 and 8 of the Stock
Option Agreement (but in no event later than the Expiration Date).
 
   
Vesting Schedule:
  l/60th of the Shares subject to the Option shall vest each month after the
Vesting Commencement Date until the Option is fully vested, subject to the
Optionee continuing to be a Service Provider on such dates.

 



--------------------------------------------------------------------------------



 



     OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WELL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S STOCK OPTION PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S EMPLOYMENT OR CONSULTANCY RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE.
     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
terms and conditions of the Company’s 1996 Stock Option Plan and the Stock
Option Agreement, all of which are attached and made a part of this document.

                  OPTIONEE:       CYBERONICS, INC.    
 
               
 
      By:        
 
Grantee Name
         
 
Pamela B. Westbrook    
 
      Title:   Vice President and Chief Financial Officer    
 
               
Address:
      Date:        
 
               
 
               
 
               
 
               
 
               

-2-



--------------------------------------------------------------------------------



 



Cyberonics, Inc.
STOCK OPTION AGREEMENT
     1. Grant of Option. Cyberonics, Inc., a Delaware corporation (the
“Company”), hereby grants to the Optionee named in the Notice of Grant (the
“Optionee”), an option (the “Option”) to purchase a total number of shares of
Common Stock (the “Shares”) set forth in the Notice of Grant, at the exercise
price per share set forth in the Notice of Grant (the “Exercise Price”) subject
to the terms, definitions and provisions of the Company’s 1996 Stock Option Plan
(the “Plan”) which is incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Option.
          This Option is a Nonstatutory Stock Option, and is not intended to
qualify as an Incentive Stock Option as defined in Section 422 of the Code.
     2. Adjustments for Stock Splits, Recapitalization.
          (a) The Exercise Price and number of Shares subject to this Option (as
set forth on the Notice of Grant) shall be subject to adjustment as follows: If
the Company at any time (i) subdivides (by any stock split, stock dividend or
otherwise) the Common Stock into a greater number of shares, the Exercise Price
in effect immediately prior to such subdivision will be proportionately reduced
and the number of Shares issuable shall be proportionately increased, and
(ii) if the Company at any time combines (by reverse stock split or otherwise)
the Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Shares issuable shall be proportionately decreased.
          (b) If at any time while this Option is outstanding there shall be any
reclassification or conversion of the Common Stock into another class of
securities (other than a subdivision or combination or shares provided for in
the preceding paragraph), the Optionee shall thereafter be entitled to receive,
during the term hereof and upon payment of the Exercise Price, the number of
shares of stock to which a holder of the Common Stock would have been entitled
upon such reclassification or conversion had the Optionee exercised this Option
immediately prior to such reclassification or conversion.
     3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Exercise Schedule set out in the Notice of Grant and with
the provisions of Section 10 of the Plan as follows:
          (a) Right to Exercise.
               (i) This Option may not be exercised for a fraction of a share.
               (ii) In the event of Optionee’s death, disability or other
termination of employment, the exercisability of the Option is governed by
Sections 6, 7 and 8 below.
               (iii) In no event may this Option be exercised after the
Expiration Date of this Option as set forth in the Notice of Grant.
          (b) Method of Exercise. This Option shall be exercisable by execution
and delivery of the Exercise Notice and Stock Purchase Agreement (the “Exercise
Notice”) in the form

 



--------------------------------------------------------------------------------



 



attached as Exhibit A. Such written notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.
     4. Method of Payment. Payment of the Exercise Price shall be by:
          (i) cash; or
          (ii) check; or
          (iii) delivery of a properly executed Exercise Notice together with
such other documentation as the Administrator and the broker, if applicable,
shall require to effect an exercise of the Option and immediate sale of the
Shares through a broker which provides for delivery to the Company from the sale
or loan proceeds of the Exercise Price; or
          (iv) any combination of the foregoing methods of payment.
     5. Restrictions on Exercise. This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including the
requirements of any stock exchange upon which the Shares may then be listed and
including any rule under Part 207 of Title 12 of the Code of Federal Regulations
(“Regulation G”) as promulgated by the Federal Reserve Board. As a condition to
the exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
     6. Termination of Relationship. In the event of termination of Optionee’s
consulting relationship or Continuous Status as an Employee, Optionee may, to
the extent otherwise so entitled at the date of such termination (the
“Termination Date”), exercise this Option during the Termination Period set out
in the Notice of Grant. To the extent that Optionee was not entitled to exercise
this Option at the date of such termination, or if Optionee does not exercise
this Option within the time specified herein, the Option shall terminate.
     7. Disability of Optionee. Notwithstanding the provisions of Section 6
above, in the event of termination of an Optionee’s consulting relationship or
Continuous Status as an Employee as a result of total and permanent disability
(as defined in Section 22(e)(3) of the Code), Optionee may, but only within
twelve (12) months from the date of termination of employment (but in no event
later than the Expiration Date of this Option as set forth in the Notice of
Grant), exercise the Option to the extent otherwise so entitled at the date of
such termination. To the extent that Optionee was not entitled to exercise the
Option at the date of termination, or if Optionee does not exercise such Option
(to the extent otherwise so entitled) within the time specified herein, the
Option shall terminate.
     8. Death of Optionee. In the event of the death of Optionee during the term
of this Option and while an Employee or Consultant or within ninety (90) days
following termination of Optionee’s employment/consultancy relationship with the
Company, this Option may be exercised at

-2-



--------------------------------------------------------------------------------



 



any time within twelve (12) months following the date of death (but in no event
later than the Expiration Date), by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent the Optionee could exercise the Option at the date of death.
     9. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by him. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
     10. Term of Option. This Option may be exercised only prior to the
Expiration Date set out in the Notice of Grant, and may be exercised during such
term only in accordance with the Plan and the terms of this Option.
     11. Tax Consequences. Set forth below is a brief summary as of the date of
this Option of some of the federal tax consequences of exercise of this Option
and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
          (a) Exercise of Option. Upon exercise of this Option, the Optionee
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the excess, if any, of the fair market value of the
Shares on the date of exercise over the Exercise Price. If Optionee is an
employee, the Company will be required to withhold from Optionee’s compensation
or collect from Optionee and pay to the applicable taxing authorities an amount
equal to a percentage of this compensation income at the time of exercise.
          (b) Disposition of Shares. If Shares are held for at least one year,
any gain realized on disposition of the Shares will be treated as long-term
capital gain for federal income tax purposes.
     12. Change of Control. In the event of a Change of Control (as defined in
the Plan), this Option shall be governed by the terms of Section 12 of the Plan.
     OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S STOCK OPTION PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE HIS OR HER EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.

-3-



--------------------------------------------------------------------------------



 



EXHIBIT A
EXERCISE NOTICE AND STOCK PURCHASE AGREEMENT
Cyberonics, Inc.
100 Cyberonics Blvd., Suite 600
Houston, Texas 77058
Attention: Secretary
     1. Exercise of Option. Effective as of today,                     , 19 ___,
the undersigned (“Optionee”) hereby elects to exercise Optionee’s option to
purchase                      shares of the Common Stock (the “Shares”) of
Cyberonics, Inc. (the “Company”) under and pursuant to the Company’s 1996 Stock
Option Plan, as amended (the “Plan”) and the Nonqualified Stock Option Agreement
dated                      (the “Option Agreement”).
     2. Representations of Optionee.
          (a) Optionee acknowledges that Optionee has received, read and
understood the Plan and the Option Agreement and agrees to abide by and be bound
by their terms and conditions.
          (b) Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
     3. Rights as Stockholder. Subject to the terms and conditions of this
Agreement, Optionee shall have all of the rights of a stockholder of the Company
with respect to the Shares from and after the date that Optionee delivers full
payment of the Exercise Price until such time as Optionee disposes of the
Shares.
     4. Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.
     5. Arbitration. Any dispute or claim arising out of or in connection with
this Agreement shall be settled by binding arbitration. Any such arbitration
shall be conducted in accordance with the Rules of Conciliation and Arbitration
of the American Arbitration Association and shall take place in Webster, Texas.
The arbitration shall be conducted by one arbitrator; provided that if the
parties cannot agree on a single arbitrator, then the arbitration shall be
conducted by a panel of three arbitrators, one selected by each party and the
third selected by the other two arbitrators. The determination of the
arbitrator(s) shall be final and binding upon the parties.

 



--------------------------------------------------------------------------------



 



     6. Governing Law; Severability. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE EXCLUDING THAT
BODY OF LAW PERTAINING TO CONFLICTS OF LAW. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
     7. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
     8. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
     9. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares.
     10. Entire Agreement. The Plan and Notice of Grant/Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Notice of
Grant/Option Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof.

                  Submitted by:       Accepted by:    
 
                OPTIONEE:       CYBERONICS, INC.    
 
               
 
      By:        
 
Grantee Name
         
 
   
 
               
 
      Its:        
 
         
 
   
Address:
      Address:        
 
               
 
      100 Cyberonics Blvd.             Houston, TX 77058    
 
               
 
               
 
               

-2-



--------------------------------------------------------------------------------



 



SCHEDULE
1996 Stock Option Plan Form

                          Name   Grant Date   Grant Amount   Exercise Price
Michael Allen Cheney
  May 14, 2002     10,000     $ 14.740000  
Shawn P. Lunney
  March 6, 1999     25,000     $ 8.000000  
 
  May 14, 2002     10,000     $ 14.740000  
Randal L. Simpson
  February 1, 2000     10,000     $ 23.000000  
 
  October 10, 2001     10,000     $ 15.700000  
 
  January 24, 2002     1,000     $ 12.450000  
 
  July 24, 2002     20,000     $ 9.960000  
 
  June 2, 2003     25,000     $ 18.940000  
Pamela B. Westbrook
  October 12, 1998     175,000     $ 5.125000  
 
  May 14, 2002     10,000     $ 14.740000  

 